Citation Nr: 0428074	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and feet.

2.  Entitlement to service connection for residuals of right 
leg fracture.

3.  Entitlement to service connection for residuals of left 
leg fracture.

4.  Entitlement to service connection for residuals of right 
hand injury.

5.  Entitlement to service connection for residuals of 
fracture of the left thumb and middle finger.

6.  Entitlement to service connection for residuals of 
detached left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1959 to February 
1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
the recent opinion of Dr. M., dated in April 2004, opines a 
relationship between carpal tunnel syndrome and service.  
However, the issue of entitlement to service connection for 
carpal tunnel syndrome has not been previously raised by the 
veteran and has not yet been adjudicated by the regional 
office (RO).  Therefore, this matter is referred to the RO 
for appropriate adjudication.

The issues of entitlement to service connection for residuals 
of leg fracture and residuals of a detached left ear are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the hands and feet has been related to 
active service.

2.  There are no current findings or diagnoses of residuals 
of fracture to the left thumb and middle finger that have 
been related to active service.

3.  There are no current findings or diagnoses of residuals 
of an injury to the right hand that have been related to 
active service.


CONCLUSIONS OF LAW

1.  Arthritis of the feet and hands was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  Residuals of fracture of the left thumb and middle finger 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §  3.303 (2003).

3.  Residuals of right hand injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §  3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that these claims have been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claims and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in the rating decision of February 2002, the 
November 2002 statement of the case, correspondence dated in 
March 2003, and supplemental statements of the case issued in 
July 2003, January 2004, and March 2004.  Moreover, the 
veteran has been advised of the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file.  The 
Board further observes that the claims for service connection 
for residuals of fracture to the left thumb and middle finger 
and residuals of right hand injury are arguably subject to 
denial as a matter of law based on essentially undisputed 
facts, and that therefore, the VCAA is not applicable to 
these claims.  In addition, as a result of the Board's 
decision to grant service connection for arthritis of the 
hands and feet, any failure to notify or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO came in or 
after the initial unfavorable rating action, and there is no 
notice that specifically requests that the appellant provide 
any evidence in the veteran's possession that pertains to the 
claim as addressed in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), as demonstrated by the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under VCAA is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the content 
elements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.  

The Board additionally notes that the record contains a 
November 2001 VA hands examination and private treatment 
records that further enable the Board to assess the existence 
of relevant current disability and whether such disability is 
related to active service.  Thus, based on all of the 
foregoing, the Board finds that remand of these issues for 
further notice and/or development under the VCAA would be an 
unnecessary waste of appellate time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service medical records reflect that in May 1959, the veteran 
was treated for a sprained left thumb reportedly sustained 
while playing softball.  The veteran was to use a splint for 
one week, heat, and aspirin for pain.  Approximately six days 
later, the veteran continued to complain of generalized 
aching beginning from the day before, and noted that he left 
thumb felt better.  Examination of the thumb at this time 
revealed that there was 1 1/2 by 0.5 centimeter whitish 
discoloration under the skin at the nail medially with slight 
purplish discoloration under the nail medially.  There was no 
epitodilear lymphodenopathy and the impression included 
localized infection, superficial, left thumb.  The following 
day, the thumb was still sore and the impression was 
superficial abscess of the left thumb.  An incision was made 
and the abscess was drained.

Service medical records further reflect that in July 1959, 
the veteran reportedly fell while sliding into second base.  
More specifically, the veteran stated that she hurt the base 
of the spine, and severe pain was elicited on motion of the 
coccyx.  Two days later, it was noted that the veteran fell 
and hurt her right ankle.  Two weeks later, it was noted that 
there was still swelling in the right ankle.  

In September 1959, it was noted that the veteran had an 
ingrowing nail on the left thumb at the site of the old 
subunguinal abscess.  It was believed that the nail would 
probably require removal.

In May 1961, the veteran complained that she turned her left 
ankle while skating the previous evening.  Physical 
examination revealed minimal swelling anterior to the lateral 
malleolus on the left, and the impression was minor sprain.  

A clinical summary from August 1962 indicates that the 
veteran complained of pain in the left side of her neck the 
previous week.  The final diagnosis was acute myositis of the 
left sternomastoid and trapezius muscles, organism 
undetermined.  

An August 1962 X-ray of the left middle finger was 
interpreted to reveal a fracture of the distal phalanx.  At 
the end of August 1962, an X-ray report reflects that the 
veteran was hit on the lower leg with a baseball bat one week 
earlier, and examination revealed a bruised and tender left 
tibia.  In November 1962, the veteran complained of left knee 
pain ever since she injured her left leg.  Examination 
findings were negative. 

In June 1963, it was noted that the veteran sustained a 
hyperextension strain of the left thumb in a softball game, 
with moderate local ecchymosis around the metacarpal 
phalangeal (MP) joint.  The examiner could not be certain, 
but believed there might be a longitudinal fracture line in 
the proximal phalanx.  The decision was to splint and have 
the veteran return in a week or two to check for a fracture.  
The orthopedic clinic indicated that there was a chip 
fracture of the proximal phalanx of the left thumb.  

At the end of June 1963, it was noted that the left thumb 
continued to be tender with pressure over the fracture site.  
X-rays were interpreted to reveal an avulsion fracture 
involving the proximal phalanx and a linear undisplaced 
fracture involving the shaft.  In August 1963, it was 
indicated that the veteran had caught her left middle finger 
in a car door.  The evaluation by the orthopedic clinic 
revealed a non-displaced chip and the veteran was advised to 
protect the finger against injury.  

In June 1964, it was noted that the veteran sustained a 
contusion of the left index finger.

Service physical examination in January 1965 did not reflect 
any complaints of bone, joint, or other deformity, and 
musculoskeletal examination revealed negative findings.  

A May 1972 medical record reflects the evaluation of 
fragments from one of the veteran's feet.  The diagnosis was 
neuroma.  

Operative reports from January 1973 reflect that the veteran 
underwent a therapeutic fracture of the left foot, fourth 
metatarsal head posterior to the metatarsophalangeal joint to 
relieve a hypertrophic enlarged painful metatarsal head of 
the left foot with intractable plantar lesion.  Approximately 
five days later, the veteran underwent the same procedure on 
the right foot.

Private X-rays from June 1983 reflect an impression that 
included osteoarthritis of the dorsal spine.  A January 1984 
private treatment record reflects positive findings with 
respect to pressure in the dorsalis pedis on the left and 
right.  

A March 1990 medical statement from Dr. M. indicates a 
diagnosis of moderate to severe degenerative arthritis with 
osteoporosis.

A September 1991 private medical record from Dr. M. reflects 
that the veteran underwent surgery at this time for the 
repair of a torn talofibular ligament capsule of the right 
foot and ankle, and the excision of an intra-articular 
firbrolipoma of the right ankle.  

A December 1993 private treatment record from Dr. M. reflects 
that the veteran underwent surgery at this time for the 
repair of a torn talofibular ligament and capsule of the 
right ankle, and the excision of an intermetatarsal neuroma 
in the right foot.  

A December 1997 private X-ray of the left hand was 
interpreted to reveal mild osteoporosis with degenerative 
changes in the small joints of the wrist and hand.  There was 
no evidence of fracture or dislocation.

A February 1999 private electromyogram revealed the veteran 
had a chief complaint of numbness and tingling of her left 
hand.  She also had some complaints of the right hand for 
which she reportedly had carpal tunnel surgery.  There was 
some slowing bilaterally of the median motor and sensory 
latencies, worse on the left side.  The impression was that 
the findings were indicative of bilateral carpal tunnel 
syndrome which appeared clinically and electrophysiologically 
worse on the left side.  

A private medical statement from Dr. M., dated in March 2000, 
indicates that Dr. M. had been treating the veteran for 
osteoarthritis and rheumatoid arthritis since 1971, and the 
opinion that it was possible that these conditions were 
started or exacerbated by the veteran's involvement in 
military sports programs.  

A June 2000 statement from a fellow service member indicates 
that this witness was a pitcher on the veteran's softball 
team during service.  The statement further reflects that 
this witness observed the veteran sustain various injuries to 
the hands, fingers, and feet.

The record also contains copies and photographs relating to 
various softball games the veteran participated in during her 
military service.

September 2000 X-rays of the left ankle were interpreted to 
reveal osteoporosis and degenerative changes in the small 
joints of the foot.  Tiny calcaneal spurs were also seen and 
soft tissue swelling was observed surrounding the ankle 
joint.  

An October 2000 private electromyogram of the left ankle 
revealed the veteran was status post left ankle fracture with 
progressive pain, swelling and numbness.  The impression 
included probable left tarsal tunnel syndrome based on 
prolonged tibial latency at the ankle and left medial plantar 
neuropathy.  

A November 2000 medical statement from Dr. M. notes that he 
had been treating the veteran since 1971 for her hands and 
feet with surgeries relating to her fractures and sprains.  
Dr. M. opined that it was possible that her six years of 
softball in the Army had left her with osteoarthritis, 
chronic tendonitis, and trauma subtalor arthritis.

In her original application for compensation filed in March 
2001, the veteran sought service connection for 
osteoarthritis and rheumatoid arthritis.

A June 2001 private electromyogram revealed that the veteran 
complained of numbness and tingling of the right hand, neck 
and arm pain.  The impression was right C6-7 radiculopathy 
and right carpal tunnel syndrome.

VA medical examination in November 2001 revealed that the 
veteran complained of painful hands and feet.  Grip strength 
was also reportedly difficult and soreness of the feet 
precluded prolonged walking.  The veteran stated that while 
in the military, she injured her left hand in a softball 
game.  Since then, there had been progressive pain which now 
also involved the right hand.  In June 1963, she injured her 
left middle finger, and then in August 1963, she injured her 
left thumb.  She also claimed to have injured her feet in 
various games as a result of sliding into bases.  Physical 
examination revealed a mild degree of hallus valgus but no 
tenderness.  Left hand examination indicated some mild 
tenderness near the base of the left thumb.  The middle 
finger did reflect some deformity of the distal 
interphalangeal (DIP) joint.  In fact, all the DIP joints of 
the left hand were similarly irregular and bulky.  Grip 
strength was good and fingers could be brought into the palm 
without any difficulty.  X-rays of the hands indicated 
osteopenia and some evidence of arthritis of the finger 
joints of both hands, including the base of both thumbs.  
There was no evidence of residuals of chip fracture.  X-rays 
of the feet showed osteopenia with minimal arthritis changes 
of the tarsal joints.

The diagnosis was subjective complaint of pain in both hands 
and feet.  The examiner stated that this examination was 
mainly in relation to the service-connected left hand injury.  
He further commented that the hand X-rays and examination 
revealed generalized arthritic changes of the small joints of 
the hand and base of the thumb.  There was no residual of any 
fracture of the middle finger or thumb.  The examiner opined 
that the arthritis noted in both hands and feet was of a 
systemic nature, not connected with the service-connected 
injury of the middle finger and thumb.  

March 2002 X-rays of the left forearm were interpreted to 
reveal degenerative changes in the small joints of the wrist.

June 2002 private venous evaluation of the lower extremities 
revealed no evidence of deep vein thrombosis (DVT), mild 
bilateral insufficiency, and bilateral varicose veins.  June 
2002 private arterial evaluation of the lower extremities 
revealed bilateral occlusive disease.

June 2002 X-rays of the right hand were interpreted to reveal 
degenerative changes in the small joints of the wrist and 
hand without evidence of fracture or dislocation.

January 2003 X-rays of the left foot were interpreted to 
reveal osteoporosis and deformity related to an old healed 
fracture in the calcaneous bone.  Also noted were calcaneal 
spurs, degenerative changes in the small joints of the feet 
with mild bony deformity at the first metatarsophalangeal 
joint, and a spiral nondisplaced fracture in the proximal 
portion of the shaft of the fifth metatarsal bone with 
overlying soft tissue swelling.

An April 2004 private medical statement from Dr. M. reflects 
his opinion that the veteran had arthritis and carpal tunnel 
syndrome secondary to service activities.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that with respect to the issues of entitlement to 
service connection for residuals of fracture of the left 
thumb and middle finger, and an injury to the right hand, 
with the exception of arthritis (which has been adjudicated 
as a separate issue), there is no current finding of 
disability linked to an episode or injury in service.  

More specifically, the November 2001 VA examiner specifically 
did not find any residual of chip fracture with respect to 
either the thumb and middle finger and there was no finding 
of any right hand disability related to the veteran's service 
by any physician in the record.  The Board finds that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  This conclusion is based on the statutory 
language that provides that compensation is only authorized 
where there is a "disability," not the transitory showing 
of "disability" at some intermediate point between disease 
or injury in service and the current adjudication.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997). 

Moreover, the veteran has not been shown to have the type of 
medical expertise to diagnose residuals of fracture to the 
left thumb and middle finger and residuals of right hand 
injury or to link such disorders to certain experiences or 
diagnoses she had during service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, as to the issues of entitlement to service 
connection for residuals of left thumb and middle finger 
fracture and right hand injury, the Board finds that there 
are no disabilities for which service connection may be 
granted, and that the preponderance of the evidence is 
against the claims.  

On the other hand, the Board does note that there are 
multiple diagnoses of arthritis of the hands and feet, which 
has been related to service by the opinions of Dr. M., and 
while the Board recognizes that the November 2001 VA examiner 
was of the opinion that the veteran's arthritis is systemic 
in nature and not related to trauma during service, the Board 
notes that Dr. M. has been treating the veteran for a 
significant period of time and some of his findings such as 
carpal tunnel syndrome are more significant on the left hand, 
which was the hand most injured during service.  

In summary, since the Board does not consider the VA 
examiner's opinion to be any more probative than the opinion 
of Dr. M. as to this issue, the evidence is in equipoise, and 
giving the veteran the benefit of the doubt, the Board finds 
that arthritis of the hands and feet has been related to 
active service.  Consequently, the Board concludes that 
service connection for arthritis of the hands and feet is 
warranted.  


ORDER

The claims for service connection for residuals of fracture 
of the left thumb and middle finger and a right hand injury 
are denied.

The claim for service connection for arthritis of the hands 
and feet is granted.


REMAND

With respect to the issues of entitlement to service 
connection for residuals of leg fracture and detached left 
ear, the Board notes that the November 2001 VA examiner did 
not focus on either the head or the lower extremities during 
his examination.  In addition, the Board finds that the 
veteran's participation in softball during service was at a 
high level of competition, and that at that level of 
competition, serious injuries do sometimes occur.  Service 
medical records also reflect that the veteran was struck on 
the lower left leg with a baseball bat in August 1962.  
Moreover, the Board finds that injuries such as leg fractures 
and a detached left ear would likely leave behind some 
evidence of their occurrence.  

Therefore, the Board finds that the VCAA requires that these 
issues be remanded so that the veteran can be afforded an 
appropriate examination to determine whether it is at least 
as likely as not that any residual of leg fracture or 
detached left ear is related to the veteran's active military 
service.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current residual of 
fractures to the right and left leg.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any residual 
of a fracture to the right or left leg is 
related to the veteran's period of active 
service.  

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of any residual of 
a detached left ear.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that the veteran suffers from any 
residual of a detached left ear which is 
related to her active service.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



